Citation Nr: 1439350	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-02 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for narcolepsy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

In April 2013, after the appeal was perfected and certified to the Board but prior to the promulgation of a decision on the issue, the Veteran withdrew his claim for entitlement to an initial rating in excess of 50 percent for narcolepsy.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 50 percent for narcolepsy have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, in April 2013, the Veteran submitted a statement in a VA Form 21-4138 stating that he wished "to [w]ithdraw my appeal for Narcolepsy w[hich] is service connected now at 50%.  I am happy with the . . . . Decision that is dated November 19, 2012.  Please take the necessary action to ensure that this appeal is withdrawn."  Subsequently, a January 2014 letter from the Veteran's representative confirmed that the Veteran "previously submitted a 21-4138 dated 3/12/13, that states he wished to withdraw his appeal."  

The Veteran has withdrawn his appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appellate issue and it is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 50 percent for narcolepsy is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


